Citation Nr: 0811609	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ulnar nerve 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1955 to May 1957.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The claims file is presently under the 
jurisdiction of the RO in Waco, Texas.

The veteran testified at a Travel Board hearing in June 2007 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

In a September 2007 decision, the Board reopened the 
veteran's claim for service connection for right ulnar nerve 
neuropathy and remanded the case to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development and a de novo review on the merits.  The RO 
completed the additional development as directed, denied the 
claim on the merits, and returned the case to the Board for 
further appellate review.

Regrettably, for the reasons set forth below, the appeal must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service medical records note the veteran sustained at least 
two, and possibly three, fractures of his right elbow medial 
epicondyle prior to his induction into Naval service.  He was 
treated with cast fixation after each pre-service fracture.  
The examination at induction noted a right elbow flexion 
deformity, but his neurological system was assessed as 
normal.  After he presented at sick bay in December 1956 with 
complaints of right elbow pain, a clinical record notes he 
suffered a right elbow injury five years prior, and that the 
arm was casted at that time.  He complained of considerable 
right arm pain for the prior week, and an X-ray examination 
showed an "old" fracture of the medial condyle with nonunion. 
 The X-ray findings mirrored the findings reported as a 
provisional diagnosis.  A health record, dated two days later 
in December 1956, included a diagnosis of non-union of the 
humerus bone, medical condyle, "EPTE" (existed prior to 
enlistment), was noted.  A narrative summary dated that same 
day noted the veteran was admitted with the diagnosis noted 
above.  It also noted that the veteran had given a history of 
having sustained a fractures of the media epicondyle of the 
right humerus at ages 13, 16, and 18.
 
The December 1956 summary also noted that the Department of 
Neurosurgery, after examination of the veteran, opined a 
transplantation of the ulnar nerve at that late date was not 
advisable, as he had sustained three separate injuries to the 
medial epicondyle of the right humerus, one or all of which 
resulted in a fracture of the medial epicondyle.  He had 
developed a neuropathy of the right ulnar nerve as a result 
of that previous trauma.  It was added that the diagnosis had 
been changed to neuropathy not elsewhere classified, of the 
right ulnar nerve due to trauma, old fracture medial 
epicondyle of the right humerus.  This was noted to have 
existed prior to the veteran's service entry.  Referral to a 
Physical Evaluation Board was recommended, and he 
subsequently appeared for a Physical Evaluation Board in 
April 1957.
 
The Board remanded the appeal for an examination and nexus 
opinion.  The October 2007 VA examination report notes that 
the veteran told the examiner of his pre-service right elbow 
medial epicondyle injuries, and that he injured the elbow 
while during small boat maintenance in active service.  The 
examiner also noted the veteran reported his in-service 
treatment included cast fixation for several weeks.  Upon 
separation from active service, the appellant worked in an 
industrial laundry, where he started in laundry operations 
and progressed to delivery truck driver and, ultimately, a 
supervisory position.  He retired in 1987 after the laundry 
closed.
 
Following review of the claims file and examination of the 
veteran, the examiner diagnosed right elbow degenerative 
joint disease status post old comminuted medial epicondyle 
fracture with chronic non-union, and status post right ulnar 
nerve transient neuropraxia, now resolved.  The examiner 
opined that it was as likely as not that the veteran's 
current right elbow disorder was related to the fracture he 
incurred prior to active Naval service; it was less than 
likely that the veteran's right elbow disorder was aggravated 
by his active Naval service or treatment received during his 
active service; and, it was as likely as not that the 
veteran's prior transient right ulnar nerve neuropraxia was a 
result of treatment during the veteran's active Naval 
service.  The examiner noted that ulnar nerve neuroplaxia is 
a common complication of prolonged cast fixation of the 
elbow, and that symptoms commonly resolve several months, or 
even years, following cast removal.  Also noted was that a 
mild elbow deformity was present at induction, but there was 
no documentation of a right ulnar nerve condition at the 1955 
induction examination.
 
The Board reads the examiner's opinion as finding that, while 
the orthopedic disorder of the veteran's right elbow, 
degenerative joint disease secondary to an old fracture, is 
not likely due to aggravation of the previous injury by the 
rigors of his Naval service, the neurological component was 
likely linked to the in-service treatment of the right 
elbow.  Significantly, Board notes that the examiner noted 
the veteran told him his in-service treatment consisted of 
cast fixation.  This is completely contrary to the notations 
in the service medical records.
 
All entries in the service medical records note the veteran 
was treated with cast fixation prior to his induction into 
active service.  The service medical records note no casting 
whatsoever during his treatment prior to his medical 
discharge.  In light of the fact that the examiner appears to 
have premised his opinion, in part, on an unsupported 
clinical conclusion, this requires clarification by the 
examiner.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should return the claims file 
to the examiner and request clarification 
of the October 2007 opinion.  Request the 
examiner to review the claims file, to 
include the service medical records, and 
determine if the veteran's in-service 
treatment in December 1956 included cast 
fixation.  If the examiner determines 
that the veteran's right arm was not 
placed in a cast while on active duty, 
the examiner is to advise whether that 
fact changes the October 2007 opinion 
that the veteran's right ulnar nerve 
transient neuroplaxia was secondary to 
his in-service treatment.
 
2.  A copy of this remand should 
accompany the claims file.  If the 
examiner who conducted the October 2007 
remand is no longer available, the claims 
file should be referred to an equally 
qualified examiner to obtain answers to 
the above questions.
 
3.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.
 
4.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.
 
The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action 



is required on his part.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



